McCLELLAN, O. J.
It is the clerk of the circuit coart of Coffee county (who by virtue of that office is also clerk of the county court) who is authorized to take affidavits charging offenses and tO' issue warrants of arrest, by section 15 of the act establishing said county court. — Acts, 1900-1901, p. 861 and 864-5. It was, therefore, regular and proper for the affidavit in this case to recite that it was taken by the clerk of the circuit -court. In strictness it should have also further described the' officer as ex oficio clerk of the county court, but its omission to do so does not invalidate either the complaint or the warrant issued upon it. — Spear v. State, 120 Ala. 351, 356.
It was unnecessary for the word “Clerk,” or the words “Clerk of the circuit court,” or these with the words “ex officio clerk of the county court” added, or other descriptive words, to follow the name of the officer as subscribed to the jurat of the affidavit, or for any *72further description than appears to be appended to the name signed to the warrant of arrest. — Spear v. State, supra. The courts, indeed, take judicial cognizance of the names of officers; and the county court knew and we know that R. A. King is clerk of the circuit court of Golfee county and ex officio clerk of the county court of that county without any descriptive suffix to his name. Cary v. State, 76 Ala. 78, 83.
There is no merit in the objections to the testimony of the witness Spencer based as they are-upon the fact that he is the husband of the woman with whom the defendant is charged with living .in adultery. — Campbell v. State, 133 Ala. 158.
As it appears in the transcript before us, the verdict of the jury was this: “We the jury fine the defendant guilty and assess a fine of one hundred dollars.” We treat the use of the word “fine” where it first occurs in the verdict as copied into this transcript, as a clerical misprision of the word find, and as self-correcting. Lang v. State, 84 Ala. 1, 4-5. No point was made in this connection in the court below, and the bill of exceptions recites that there wa.s a verdict of guilty.
Affirmed.